Citation Nr: 0912878	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected migraine headaches for the period before 
May 12, 2006. 

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected migraine headaches for the period beginning 
May 12, 2006.

3.  Entitlement to a rating in excess of 30 percent for the 
service-connected sleep apnea for the period before May 12, 
2006.

4.  Entitlement to a rating in excess of 50 percent for the 
service-connected sleep apnea for the period beginning May 
12, 2006.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the Air 
Force from December 1998 to June 1999 and had active duty in 
the Army from January 2001 to May 2005.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that, in his Notice of Disagreement, the 
Veteran also expressed disagreement with noncompensable 
evaluations assigned for adjustment disorder and chest muscle 
impairment.  However, in his formal appeal, the Veteran 
stated that he was appealing only the ratings associated with 
his sleep apnea and migraine headaches.

The issues concerning the ratings of sleep apnea are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

For the entire period of this appeal, the Veteran's service-
connected migraine headaches were characterized by constant 
headache pain and light sensitivity, with exacerbations 
causing periods of incapacity most likely occurring 
approximately two to three times per month. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
the criteria for an evaluation of 30 percent, but no more, 
for the service-connected migraine headaches have been met 
for the entire period of this appeal.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the Court of Appeals for Veterans 
Claims decision  in  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, in a letter dated August 2005, prior to the rating 
decision, the RO informed the Veteran of its duty to assist 
him in substantiating his claims under the VCAA and the 
effect of this duty upon his claims, as well as what 
information and evidence must be submitted by the Veteran.  
The Veteran was provided information concerning assignment of 
disability ratings and effective dates in a letter dated 
March 2006, which was also prior to the rating decision at 
issue herein.  

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  
In any event, the Veteran's submissions indicate that he had 
actual knowledge of the rating criteria for migraine 
headaches; for instance, in his "Notice of Disagreement" 
dated June 2006, the Veteran specifically referred to the 
frequency of his "prostrating attacks," which term is part 
of the regulatory criteria for a higher rating under 
Diagnostic Code 8100.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (VA may demonstrate a notice defect is non-
prejudicial by showing that the Veteran had actual knowledge 
of what was required).  See also Vazquez-Flores, 22 Vet. App. 
At 49 (citing Dalton).

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service treatment records. A VA examination was provided in 
connection with this claim.  There is no indication that 
private treatment records exist relevant to the Veteran's 
migraine headaches.  In February 2008 the Veteran indicated 
that he did not want to make any additional arguments in 
support of his claim.  The Board therefore finds that the VA 
satisfied its duty to assist.   

II.  Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran filed a claim for service-connection for 
migraine headaches in June 2005.  In a rating decision dated 
April 2006, service connection was granted for migraine 
headaches and a non-compensable evaluation was assigned.  The 
Veteran appealed the non-compensable rating for his migraine 
headaches.  In a subsequent rating decision dated August 2007 
in which the Veteran's migraine claim was re-adjudicated, the 
non-compensable rating for this disability was increased to 
10 percent effective May 12, 2006.  The effective date of May 
12, 2006 for the increased rating appears to be based upon 
the date of a VA physical examination at which the Veteran 
complained of recurrent migraine headaches.  Since the 
increased rating did not constitute a full grant of the 
benefit sought, the Veteran's claim for an increased rating 
for his migraine headaches remains on appeal.  See, e.g., 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

The Board reviewed all the evidence in the Veteran's claims 
file, which includes but is not limited to his written 
contentions, service treatment records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.  Facts

The Veteran's history of migraine headaches was discussed in 
the record of a Medical Evaluation Board (MEB) proceeding in 
December 2003.  The MEB record stated that, since 
approximately February 2003, the Veteran experienced constant 
headache pain which he described as a "boring pain in the 
left temple, which is continuous in nature, then ice pick-
like pain in the right temple."  The Veteran described his 
headache pain as between a five and eight out of ten on a 
daily basis.  A headache diary revealed only one or two days 
in a month that the Veteran did not experience headaches.  
The Veteran claimed that every two to three days he 
experienced sharp piercing pains in the left parietal region 
which had a five to ten minute duration and blurred his 
vision for ten to twenty minutes.  The Veteran's headaches 
were aggravated by bright light, necessitating that he wear 
sunglasses both indoors and outdoors.  He was unable to wear 
military gear or perform physical training activities due to 
his headaches.  The Veteran was treated with several 
different medications, all of which were either unsuccessful 
in relieving his headaches or had side effects that were 
unacceptable to the Veteran.  The MEB recommended that the 
Veteran be discharged from service because of the refractory 
nature of his headaches, and the limitations on activities 
experienced by the Veteran due to his headaches.  

Subsequent to his service, the Veteran was examined by VA in 
October 2005.  At that time, the Veteran reported constant 
headache pain described as four out of ten.  He stated that 
he also experienced migraine headaches four to five times a 
week, the pain from which was eight out of ten.  During these 
headaches, which the Veteran reported lasted until he went to 
sleep, he stated that he had to perform activities more 
slowly than usual.  The Veteran also reported cluster 
headaches occurring two to three times per month, lasting 
five to ten minutes.  During these headaches, the Veteran 
reported being incapacitated.  The Veteran told the examiner 
that he had not missed work in the past year due to his 
headaches.

The Veteran reported headaches of varying intensity to his VA 
health care providers on several occasions.  In March 2006 he 
reported experiencing a headache, the pain from which was 
three out of ten.  In April 2006, the Veteran requested, and 
was provided, a note for work concerning his migraine 
headaches.  In June 2006, the Veteran complained of a 
migraine headache the pain from which was seven out of ten.  
At that time, he also complained of photophobia, diplopia, 
and transient nausea.  In September 2006, the Veteran was 
seen by a neurologist with respect to his headaches.  At that 
time, he reported experiencing severe migraine type headaches 
with pain usually on the left side of the skull, accompanied 
by nausea, vomiting, and photophobia which occurred 
approximately two to three times per month and lasted twenty 
minutes to three hours.  The Veteran reported that he had a 
"mild headache" that day.  The Veteran sought another 
neurology consult in September 2007.  At that time, the 
Veteran claimed he had piercing pain in the bilateral 
temporal area and a throbbing pain in the occipital area that 
varied in intensity daily.  The Veteran requested, and was 
given, a form permitting him to have tinted windows due to 
photophobia from his migraine headaches.  The Veteran was 
also given a neurology consult and was seen by a neurologist 
later that month.  At that time, the Veteran told the 
neurologist that he experienced chronic headache pain, 
varying in intensity daily, and always wore sunglasses due to 
light sensitivity.  

The Veteran submitted several written statements in support 
of his claim.  In a statement dated April 2006, the Veteran 
claimed that when he does not wear sunglasses, his headaches 
get worse and he becomes dizzy.  Additionally, when he takes 
his medication for chest pain, his headaches are aggravated, 
his vision is impaired, and he becomes hypersensitive to 
sounds.  In June 2006, the Veteran submitted a statement 
claiming that he had "prostrating attacks" of migraine 
headaches at least three times per month for the last three 
years, and missed approximately three days of work per month 
due to his headaches.  In October 2007, the Veteran submitted 
a statement claiming that he has constant headaches, ranging 
in intensity of pain from three out of ten most days to seven 
or eight out of ten.  He claims to be unable to work due to 
his migraine headaches.  He further attached a note from his 
employer indicating that he missed seven days of work in 
three months.  However, the note did not indicate the reason 
for the Veteran's absences from work on these dates.  One of 
the dates set forth in the note corresponded to the date of 
the September 2007 neurology consult, at which the Veteran 
complained of only a "mild headache."  

B.  Analysis

The Veteran's migraine headaches are evaluated pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  A 0 percent rating 
for migraine is assigned where the Veteran has characteristic 
prostrating attacks less frequently than once every two 
months.  A 10 percent rating is assigned for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is assigned for 
characteristic prostrating attacks occurring on average at 
least once per month over the last several months.  A 50 
percent rating is assigned for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The Board has reviewed the applicable criteria as noted 
above.  Viewing the evidence in the light most favorable to 
the Veteran, a 30 percent evaluation is warranted for the 
entire period of this appeal.  The evidence of record 
indicates that the Veteran experiences constant headaches and 
is required to always wear sunglasses in order to avoid 
precipitating an attack of migraine.  He experiences 
migraines with photophobia and nausea more than once per 
month.  His headaches become as intense as to cause brief 
periods of incapacity approximately two to three times per 
month.  The Veteran has experienced these symptoms since 
approximately 2003.  The Veteran is qualified to report his 
symptoms.  See Espiritu v. Derwinski,  2 Vet. App. 492, 494 
(1992).  While the Board notes that the Veteran's reports of 
his symptoms, especially as they relate to time lost from 
work, have been somewhat inconsistent, the Veteran has 
consistently reported experiencing daily headaches with 
varying intensities of pain, exacerbations occurring multiple 
times per month, and photosensitivity, since approximately 
February 2003.  There is no medical evidence indicating that 
the Veteran's description of the frequency and intensity of 
his headaches are exaggerated.  There is no evidence that the 
Veteran's headaches were less severe prior to May 12, 2006.  
The Veteran complained of similar symptoms since prior to his 
MEB in December 2003.  For these reasons, the Board finds 
that the Veteran's symptoms more closely approximate the 30 
percent rating.  

A 50 percent rating is not warranted in this case because 
there is no evidence that the Veteran frequently has migraine 
attacks that are "completely prostrating and prolonged" nor 
is there any evidence that the Veteran's migraines prevent 
him from working.  The Veteran is in fact employed.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  The 30 percent rating 
adequately compensates the Veteran for his headaches and 
associated symptoms.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the schedular evaluation is inadequate).


ORDER

An evaluation of 30 percent, but no more, for the service-
connected migraine headaches for the entire period of this 
appeal is granted, subject to the law and regulations 
governing the award of monetary benefits. 

REMAND

The Veteran appealed his initial rating for sleep apnea.  In 
an August 2007 rating decision, the RO granted an increased 
evaluation to 50 percent, effective May 12, 2006.  Since the 
rating schedule permits an evaluation of up to 100 percent 
for sleep apnea, this was not a full grant of the benefit 
sought on appeal.  Although the Veteran stated on his Notice 
of Disagreement that he had a C-PAP machine qualifying him 
for a 50 percent rating, he is nonetheless presumed to seek 
the highest possible evaluation for his sleep apnea.  He did 
not express a clear intent to limit his appeal to entitlement 
to a 50 percent rating.  See AB, supra at 30.  Rather, on his 
formal appeal form, the Veteran stated that he wanted to 
appeal his "30% sleep apnea."  There is no indication he 
withdrew this appeal after being notified that the RO granted 
an increased rating of 50 percent for this condition.  See 38 
C.F.R. § 20.204 (2008).  Such withdrawal, ideally should be 
in writing.

The RO received additional medical evidence after it issued 
the August 2007 rating decision granting a 50 percent 
evaluation for sleep apnea.  These records do reference the 
Veteran's sleep apnea.  However, the RO did not issue a 
Supplemental Statement of the Case on this issue after 
receiving the additional evidence.  

Accordingly, the case is REMANDED for the following action:

After consideration of the evidence 
received subsequent to August 2007 rating 
decision, the Veteran's claim for an 
increased rating for sleep apnea should 
be re-adjudicated.  If the determination 
remains less than fully favorable  to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an 
opportunity to respond thereto.  If the 
Veteran is satisfied with the ratings and 
effective dates assigned, he should so 
indicate in writing to the RO which will 
result of the withdrawal of this claim.

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


